Tlie opinion of tlie court was delivered by
TYLER, J.
Tlie following facts appear in tlie agreed statement and in tlie finding of tlie court below: Tlie appellant on tlie 28tli of September, 1857, gave liis mother, Daplina D. Little, four promissory notes of §300 each, payable in one, two, three and four years from date, respectively, at annual interest, and a mortgage on a farm in Calais to secure the payment thereof. Mrs. Little died July 1, 188(5, and an administrator and commissioners were appointed upon her estate. Tlie plaintiff; and Mrs. Hutchinson are the only heirs. The plaintiff presented a claim exceeding the sum of §100 against the estate to the commissioners, who disallowed it and no appeal was taken. The notes in controversy were not presented by tlie administrator in offset to the plaintiff’s claim. The statute of limitations had run upon the four notes before Mrs. Little’s decease, although several payments had been made upon them. The administrator brought a petition to foreclose the mortgage and obtained a decree at the ’ September term, 1887. The case was referred to a master to ascertain the sum due, and he reported that the amount due upon the notes was §4,185.05, one-half of which was called the sum due in equity, for which a decree was granted and which equalled the value of the farm, at that time. The plaintiff did not appear at the hearing before the master and did not appeal from the decree. In September, 1888, the administrator rendered to the Probate Court his final account, which showed a sum in his hands of §3,529.81 in money, to which he added the remaining half of the amount of the four notes against the plaintiff, which was §2,193.29, making the sum of §5,723.10 for distribution. The Probate Court decreed this half of tlie amount of the notes to the plaintiff towards his share of tlie estate. The plaintiff appealed from this decree and the case comes here on exceptions to the judgment of the County Court affirming the decree. ‘
*88■ The plaintiff insists upon two grounds that his notes constituted no part of the estate and should not have been applied in payment of his share therein: 1st, that the statute of limitations had run upon them before Mrs. Little’s decease; 2d, that if they were evidence of an existing indebtedness from him to the estate they were forever barred in consequence of not having been presented by the administrator in offset to the claim that the plaintiff presented to the commissioners.
The plaintiff presented a demand against the estate, but the case discloses nothing respecting its character. It cannot be assumed that it was fictitious nor otherwise than such as R. L. 2125 provides may be presented. That section is as follows: “A person having a claim against a deceased person, proper to be allowed by the commissioners, who does not, after publication of the required notice, exhibit his claim to the commissioners as provided in this chapter, shall be barred from recovering such demand, or from pleading the same in offset in any action.”
It cannot be maintained that the plaintiff was not a creditor within the meaning of the statute. He assumed to be a creditor and for anything that appears in the case presented his demand in good faith for allowance and whatever its character, it seems to have received “a full hearing” by the commissioners before its disallowance. In Stearns v. Stearns, 30 Vt. 213, the plaintiff exhibited demands against the estate and the administrator exhibited notes in offset to them. Upon trial in the County Court, where the case went by appeal, nothing was found due the plaintiff upon his declaration in book account, yet it was held that the estate was entitled to a judgment upon the administrator’s plea in offset for the amount found due the estate.
If the argument for the defence were sound that the plaintiff’s demand was not a “claim” within the intendment of the statute for the reason that it was disallowed, it would necessarily follow that an administrator would in no case be bound to exhibit claims of the estate in offset until the validity of the creditor’s *89demand was established, which clearly is not the meaning of the statute.
The administrator held these notes which were prima facie evidence of an indebtedness from the plaintiff to the estate. It is true that by reason of the statute an action at law could not have been maintained upon them, neither could they have been offset against the claims which the plaintiff presented against the estate, provided he had chosen to avail himself of the statutory bar. The statute of limitations does not operate of its own force to extinguish a debt; it only prescribes the, time within which an action shall be commenced for its recovery. It is to be set in motion. It is a barrier to be ■ interposed against the prosecution of ah action. It relates to the remedy, not to the obligation itself, which continues to exist notwithstanding the fact that the right of action upon it is barred.
We think the plaintiff’s second premise sufficient for the decision of this case. The presentation of a claim by him gave the commissioners jurisdiction of all claims of the estate against him. If the administrator claimed anything for these notes it was his duty to have presented them, so that upon any proj^er plea, -the question of their validity might' have been determined by the commissioners, who constituted a tribunal in which the plaintiff had a right to have them adjudicated. The obvious purpose of the Legislature in the enactment of this statute was to furnish, in the Probate Court, a tribunal for the settlement of estates and the ascertainment of the amount for distribution. Section 2127 is explicit; it leaves nothing for inference; it declares that the administrator shall exhibit the claims of the deceased in offset to the creditor’s claim, for the manifest purpose of having mutual claims adjusted by the commissioners and facilitating the settlement of estates. “ When a creditor, against whom the deceased had claims, presents a claim to the commissioners, the executor or administrator shall exhibit the claims of the deceased’ in offset to the claims of ‘the creditor, and the commissioners shall ascertain *90and allow tlie balance for or against tlie estate as tliey may find tlie same to be.”
In Probate Court v. Gale, 47 Vt. 473, tlie court said that, “It seems to have been tlie intention of tlie statute to require all claims between tlie estate and claimants to' be "adjusted by tlie commissioners, and claims not presented to and acted upon by tlie commissioners are, by tlie omission, barred from being claims that are enforceable for or against tlie estate afterwards; ” Ewing v. Griswold, Executor, 43 Vt. 400; Spaulding v. Warner, 59 Vt. 646; Rob. Dig. 567.
Tlie conclusion is unavoidable, tliat by tlie failure of tlie administrator to exhibit the notes in offset to the plaintiff’s claim they were barred for all purposes as demands against tlie plaintiff and could not be applied in payment, pro tanto, of his share of the estate.

Judgment reversed and judgment that sañd sum of $%,193.-^9, parcel of the amount of the plaintiff”s notes mentioned in the Q'ecord, cannot be decreed to him towards his share of the estate ; this judgment to be certified to the Probate Gourt.